DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the protective sleeve having a first thickness and a second thickness that is less than the first thickness (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
3.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. In regards to the term “peelable” its interpretation is dependent on Merriam Webster’s definition of peel “to strip off an outer layer of”.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 20-21 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthison et al. (US 20110114520 A1) in view of Tippey (US 20050077200 A1).
Regarding claim 20, Matthison et al. teaches a urinary catheter assembly (see abstract) comprising: an intermittent urinary catheter (10) including a tube extending from a closed proximal end to a distal end (see Paragraph [0014]); a connector (13) attached to the distal end (see Paragraph [0021]) of the intermittent urinary catheter; a protective sleeve (17), with the intermittent urinary catheter inserted into the protective sleeve (see Figure 2), and the protective sleeve connected to one of the tube and the connector by a first peelable weld (the protective sleeve is attached to the connector or urinary catheter in the connector end by welding, see Paragraph [0021]).; and a package (1), with the protective sleeve and the intermittent urinary catheter inserted into the package (see Figure 2), and the package is connected to the protective sleeve by a second peelable weld (the proximal end of the protective sleeve is attached to the inside of the package by a weak attachment, see Paragraph [0021]) and a rupturable zone (weak tearing lines, see Paragraph [0021]), with the rupturable 
[AltContent: arrow][AltContent: textbox (Second peelable weld )][AltContent: arrow][AltContent: textbox (First peelable weld )][AltContent: textbox (Distal end)][AltContent: textbox (Proximal end)]
    PNG
    media_image1.png
    386
    722
    media_image1.png
    Greyscale


[AltContent: textbox (Second peelable weld )][AltContent: textbox (Proximal end)][AltContent: textbox (Distal end)][AltContent: textbox (Rupture zone distal of second peelable weld)][AltContent: arrow][AltContent: oval][AltContent: arrow]
    PNG
    media_image2.png
    398
    670
    media_image2.png
    Greyscale


Tippey teaches wherein a package has a first thickness and a second thickness of the package measured in the rupturable zone (48) is less than the first thickness (necking the package material down to a thinner thickness, Paragraph [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the protective sleeve of Matthison et al. to further incorporate a first thickness and second thinner thickness in the rupturable zone, as taught by Tippey. It is prima facie obvious to combine two compositions (a protective sleeve with rupture zone and a package with a thinner thickness at rupture zone) each of which is taught by the prior art to be useful for the same purpose (to easily tear open), in order to form a third composition (a protective sleeve with a thinner thickness at rupture zone) to be used for the very same purpose (see MPEP 2144.06). Tippey teaches that incorporating a single tearable line works well on plastic film packages of rather thin thickness (see Paragraph [0027]).
Regarding claim 21, Matthison et al. teaches all of the limitations as discussed above and further teaches wherein the package is adapted for removal from the protective sleeve by breaking the second peelable weld and the rupturable zone (the protective sleeve will separate from the package at the tearing line, see [Paragraph [0021]) and the breaking of the rupturable zone forms an outlet opening (the ends of the protective sleeve are not necessarily open leaving, but may be left open, see Paragraph [0026])(“peelable” is interpreted as “to rip off an 
Regarding claim 26, Matthison et al. teaches all of the limitations as discussed above and further teaches wherein the first peelable weld is distal the second peelable weld (as shown above), however Matthison et al. does not specifically disclose the second peelable weld being distal from the rupturable zone.
The prior art shows a second peelable weld being proximal from the rupturable zone. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the location of the second peelable weld. Claims to a catheter assembly which read on the prior art except with regard to the position of the second peelable weld are held unpatentable because shifting the position of the second peelable weld would not have modified the operation (detaching protective sleeve from the package) of the device (a catheter assembly), (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). 
Regarding claim 27, Matthison et al. teaches all of the limitations as discussed above and further teaches wherein the intermittent urinary catheter includes a hydrophilic coating (see Paragraph [0036]).
Allowable Subject Matter
8.	Claim 28 is allowed.
9.	Claim 22-25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McBride (WO 2005004964 A1) teaches a urinary catheter set comprising a urinary catheter (10) that is disposed in a sterile package (30), sleeve (40), a cuff (43) for easy separation from sleeve, and welds (se. However, McBride does not teach the differences in thickness in the catheter sleeve. 
Waldrep et al. (US 20090208368 A1) teaches a urinary catheter and packing system consisting of a package (29) and a protecting sheath (31). The sheath having a plurality of tear regions (28 and 26) along the length. However Waldrep et al. fails to teach a first and second peelable welds and different thicknesses along the protective sheath. 
Givens (US 20050199521 A1) teaches a tear open package (10) for a catheter having heat seals (20) and tear lines (24) for controlled removal of the catheter (12). However, Givens fails to teach a protective sleeve that is separable from the package.
Utas et al. (US 20130153446 A1) teaches a urinary catheter assembly with a first and second rupture zone within the package (). The second rupture zone having a lower strength and location than the first rupture zone to ensure compression of fluids within a cavity. However, Utas et al. fails to teach a sleeve that integral with the urinary package.   
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549.  The examiner can normally be reached on Monday - Friday 9:00am-5:30pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.R./ (2/19/2021)Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781